Title: To James Madison from Henry Lee, 17 January 1792
From: Lee, Henry
To: Madison, James


My dear sirRichmond Jany. 17h 1792
Snow on the ground for seven days past & now snowing fast. Good weather for wheat. Your letter of the 8h. with its enclosures got here last night, as did the previous one you mention some days past: My reply followed the subsequent post. I thank you for your occasional communications altho I do profess my chagrin & disappointment in the leading principles adopted by the administration of the G. G. afflict me so grievously that I am never so serene & happy as when I am most uninformed of political objects & measures.
Sir that funding system will undo us, such an unnecessary wanton base infamous plan never was fostered for a moment by a people circumstanced as we were: yet it has not only been fostered but absolutely rivetted upon us. While we deprecate & lament the obnoxious event we must submit to it, because effectual opposition may beget civil discord & civil war.
I wish to god the debt could be discharged, the banditti paid off, & a like scheme prohibited in future.
Then I could partake in the various pleasures resulting from political meditations & pursuits. And then might we reckon on durable happiness to our beloved country.
I have read not very carefully the report on manufactorys & very much approve of certain parts of it: there are others extremely objectionable I think in the present situation of the U S. & some principles shewing themselves occasionally hostile to political liberty.
The attack on the S of the T comes from a quarter I had supposed full of plaudits to that officer. It is but a squib. Poor honest Knox seems to be seriously struck at, and the position of the writer cannot be denied, viz that repeated heavy calamitys demand on the part of govt. minute enquiry into the conduct of those entrusted with the preparation & execution of the measures which have terminated in disaster.
You may be assured my dear Sir important changes must be made in the arrangements for the next campaign or the same calamity will be repeated.
The discipline, the arming, the species of troops, the contractors and the route must all be very different from those practised & used heretofore.
The indians are a formidable foe & they will be more so from their late signal success. The plunder too then obtained will allure numbers to try the next campaign. Govt. must reckon on this circumstance & prepare accordingly: if St. Clair met with two thousand warriors—his successor will meet next year four thousand.
Cavalry & expert rifle men armed with short swords ought to compose the greater part of the force. Baggage prohibited entirely as well as women & children.
The spirits of the army must be restored, or if their numbers be equal to the business & the appointments ever so judicious they will be beaten.
Mr Marshall is on his way to London & will present this letr. He is a stranger going on his own private business & wants letters. He is not apprized of our former letters respecting him. Yours ever & aff
Henry Lee
